DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


RE: USPN 10,111,079
Claims 36-66 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10,111,079 in view of Raad (US 2007/0182548).  
Claim 36 is presented as representative.  


*NOTE The application claim elements are generally presented side by side with the corresponding co-pending claim elements.   Where there are merely grammatical difference in claim language, no examiner comment is considered necessary 
Examiner comments are in italics.  

Application claim: 

36.  A mobile device accessory comprising:

 a housing; 



a user input mechanism configured to activate in response to input by a user and comprising: 

(i) a trigger component removably attachable to the housing and comprising a feature configured to facilitate removal of the trigger component from the 



(ii) a first button arranged on a first lateral surface of the housing, and a second button arranged on a second lateral surface opposite the first lateral surface, configured to activate in response to actuation by a user of a mobile device; and, 







a first communication circuit configured to activate and communicate with a second communication circuit in response to activation of the user input mechanism.



   1.  A mobile device accessory, comprising: 

a housing defining an attachment 
surface (A) that is configured to mechanically engage a mobile device;  





a connectivity sensor comprising a removable connector and configured to indicate a loss of connectivity when the removable connector is at least partially 

removable connector;  and, 














an alarm device disposed in the housing and configured to activate in response to an indication, by the connectivity 
sensor, of a loss of connectivity, wherein activation of the alarm device causes an audible alert to be emitted from the 

The patented claim lacks the first and second buttons as activation mechanism. Raad teaches a mobile device panic alarm triggered when buttons on opposite surfaces are pushed (Raad figure 2 items 7, 9, paragraphs 16-18).  It would have been obvious to one of ordinary skill in the art to modify  the patented cliam by placing the activation buttons on opposite sides as taught by Raad in order to make the alert easier to trigger.



RE: US PN 10,462,641
Claims 36-66 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,462,641 in view of Raad (US 2007/0182548). 
Claim 36 is presented as representative.  

*NOTE The application claim elements are generally presented side by side with the corresponding co-pending claim elements.   Where there are merely grammatical difference in claim language, no examiner comment is considered necessary 
Examiner comments are in italics.  

Application claim: 

36.  A mobile device accessory comprising:

 a housing; 



a user input mechanism configured to activate in response to input by a user and comprising one or both of: 
(i) a trigger component removably attachable to the housing and comprising a feature configured to facilitate removal of the trigger component from the 

(ii) a first button arranged on a first lateral surface of the housing, and a second button arranged on a second lateral surface opposite the first lateral surface, configured to activate in response to actuation by a user of a mobile device; and, 



a first communication circuit configured to activate and communicate with a second communication circuit in response to activation of the user input mechanism.



   1.  A mobile device accessory, comprising: 

a housing defining an attachment 
surface (A) that is configured to mechanically engage a mobile device;  

a connectivity sensor comprising a removable connector and configured to indicate a loss of connectivity when the removable connector is at least partially 
removed by pulling an attached tether or by using a fingernail slot (B) in the 
removable connector;  and, 












an alarm device disposed in the housing and configured to activate in response to an indication, by the connectivity 
sensor, of a loss of connectivity, wherein activation of the alarm device causes an audible alert to be emitted from the mobile device accessory, and a software application to be executed on the mobile device (C).

The patented claim lacks the first and second buttons as activation mechanism. Raad teaches a mobile device panic alarm triggered when buttons on opposite surfaces are pushed (Raad figure 2 items 7, 9, paragraphs 16-18).  It would have been obvious to one of ordinary skill in the art to modify  the patented cliam by placing the activation buttons on opposite sides as taught by Raad in order to make the alert easier to trigger.




RE: USPN 10,659,946
Claims 36-66 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-37 of U.S. Patent No. 10,111,079 in view of Raad (US 2007/0182548) 
Claim 36 is presented as representative.  


*NOTE The application claim elements are generally presented side by side with the corresponding co-pending claim elements.   Where there are merely grammatical difference in claim language, no examiner comment is considered necessary 


Application claim: 

36.  A mobile device accessory comprising:

 a housing; 



a user input mechanism configured to activate in response to input by a user and comprising one or both of: 
(i) a trigger component removably attachable to the housing and comprising a feature configured to facilitate removal of the trigger component from the housing, the feature comprising at least one of a slot, a void, or a recess; 

(ii) a first button arranged on a first lateral surface of the housing, and a second 



a first communication circuit configured to activate and communicate with a second communication circuit in response to activation of the user input mechanism.



   1.  A mobile device accessory comprising: 

a first housing defining a first 
attachment surface that is configured to adhere to another surface;  

a user input mechanism configured to activate in response to input by a user of a mobile device and comprising a connector configured to be activated in response to at least partial removal of the connector by using a fingernail slot in the 
connector;  and 














circuitry configured to activate in response to activation of 
the user input mechanism, wherein activation of the circuitry (i) causes an 
audible alarm to be emitted by the mobile device, or (ii) causes a software 
application to be executed on a mobile device, or (iii) both. 
 
 
The patented claim lacks the first and second buttons as activation mechanism. Raad teaches a mobile device panic alarm triggered when buttons on opposite surfaces are pushed (Raad figure 2 items 7, 9, paragraphs 16-18).  It would have been obvious to one of ordinary skill in the art to modify  the patented cliam by placing the activation buttons on opposite sides as taught by Raad in order to make the alert easier to trigger.
 



RE: US AN 16/986,159

Claims 36-66 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 36-55 of copending Application No. 16/986,159.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the conflicting claim contains all of the limitations of the instant claim.  That is, the instant claim is fully encompassed by the conflicting claim.  

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Amendment
Applicant's arguments with respect to claims 36-66 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J. SOBUTKA whose telephone number is (571)272-7887.  The examiner can normally be reached on 11:30-8:00 (8:30-5pm Pacific Time) Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-78677867. 
 The central fax phone number for the Office is 571-273-8300.
Most facsimile-transmitted patent application related correspondence is required to be sent to the Central FAX Number.  

CENTRALIZED DELIVERY POLICY: For patent related correspondence, hand carry deliveries must be made to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314), and facsimile transmissions must be sent to the Central FAX number, unless an exception applies.  For example, if the examiner has rejected claims in a regular U.S. patent application, and the reply to the examiner’s Office action is desired to be transmitted by facsimile rather than mailed, the reply must be sent to the Central FAX Number.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PHILIP SOBUTKA/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        
(571) 272-7887